Matter of Chris R. (2016 NY Slip Op 08176)





Matter of Chris R.


2016 NY Slip Op 08176


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Richter, J.P., Manzanet-Daniels, Feinman, Kapnick, Gesmer, JJ.


2398A 2398

[*1] In re Chris R., A Person Alleged to be Juvenile Delinquent, Appellant. Presentment Agency


George E. Reed, Jr., White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for presentment agency.

Orders of disposition, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about August 27, 2015, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts that, if committed by an adult, would constitute the crimes of burglary in the third degree and criminal trespass in the third degree, and placed him with the Close to Home program for a period of 12 months, unanimously affirmed, without costs.
Although they are reviewable as questions of law (see Matter of Aaron B., 74 AD3d 534, 535 [1st Dept 2010]), appellant's challenges to his admission do not warrant reversal. The admission was made knowingly, intelligently and voluntarily. The court adequately explained the rights being waived as well as the possible dispositional alternatives, and appellant's mother's allocution sufficiently incorporated appellant's allocution by reference (see Matter of Sean B., 99 AD3d 433 [1st Dept 2012]). We find no conflict of interest on the mother's part that would warrant vacatur of the admission. The court was under no obligation to ask appellant why he no longer wanted a fact-finding hearing.
Appellant's challenge to his placement is moot because the period of placement has expired (see Matter of Omari W., 104 AD3d 460 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2016
CLERK